     2:19-mj-00118-MCRI         Date Filed 10/10/19     Entry Number 15       Page 1 of 1




                             UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH CAROLINA

                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,           )               CRIMINAL NO.: 2:19-cr-118
                                    )
            VS.                     )               NOTICE OF REQUEST
                                    )               FOR PROTECTION FROM COURT
AYLA BANIFCHE COURVOISIE,           )
                                    )
                  DEFENDANT.        )
____________________________________)

       Before the Court comes O. Grady Query, requesting that the above listed case not be
called to trial or hearing and that he be granted protection from work-related activities between
January 1, 2020 through January 17, 2020, as he will be on vacation.

                                     QUERY SAUTTER & ASSOCIATES, LLC

                                     s/ O. Grady Query
                                     O. Grady Query
                                     147 Wappoo Creek Drive, Suite 202
                                     Charleston, SC 29412
                                     Telephone: 843-795-9500
                                     Facsimile: 843-762-1500

Charleston, South Carolina

Dated: 10/09/19
